Citation Nr: 0532430	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-05 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Service connection for a left knee disability as secondary 
to a service-connected right knee disability. 

2.	Service connection for a back disability as secondary to a 
service-connected right knee disability.  

3.	Entitlement to individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1994 to November 
1999.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.     

The Board remanded this matter for further development in 
January 2004.  


FINDINGS OF FACT

1.	The preponderance of the evidence indicates that the 
veteran does not have a current left knee disability.  

2.	The preponderance of the evidence indicates that the 
veteran does not have a current back disability.  

3.	The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disability; there is no evidence of 
record that shows that the veteran is otherwise unemployable.


CONCLUSIONS OF LAW

1.	The veteran does not have a current left knee disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).  

2.	The veteran does not have a current back disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005). 

3.	The schedular criteria for a total disability rating based 
on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.16(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims service connection for left knee and back 
disabilities secondary to a service-connected right knee 
disability.  He also claims individual unemployability as a 
result of his claimed disabilities.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the merits of these issues, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in March 2001, a Statement of the Case (SOC) issued in 
February 2002, and a letter by the Appeals Management Center 
(AMC) dated in March 2004.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the AMC's 
March 2004 letter provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded VA 
examination.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Claims to Secondary Service Connection

The veteran claims that he currently has left knee and back 
disabilities, and that these claimed disabilities were caused 
by his service-connected right knee disability.  For the 
reasons set forth below, the Board disagrees with the 
veteran's claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

After a thorough review of the evidence, the Board finds the 
record lacking in competent medical evidence which shows that 
the veteran has current left knee and back disabilities.  On 
the contrary, the competent evidence of record shows the 
veteran's left knee and back to be normal.  Radiological 
evidence reflecting x-rays performed in February 2001 show 
the veteran's left knee and thoracolumbar spine to be normal.  
And compensation examination, also conducted in February 
2001, show the veteran's left knee and back to be normal.  
The veteran has not submitted medical evidence, private or 
otherwise, to counter these findings.  As such, the record 
fails to demonstrate the existence of current disabilities on 
which to base service connection claims secondary to the 
veteran's service-connected right knee disability.  See 38 
C.F.R. § 3.310(a).    

As the preponderance of the evidence is against the veteran's 
secondary service connection claims, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Total Rating based on Individual Unemployability (TDIU)

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16.  See also 38 C.F.R. §§ 3.321(b), 4.16(b); 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this matter, the evidence shows that the veteran is only 
service connected for one disability at 10 percent disabling.  
Moreover, the record lacks evidence showing that the veteran 
is otherwise unemployable.  In fact, the record shows that 
the veteran was employed as a kitchen supervisor following 
his claim for a TDIU.  As such, the record lacks evidence 
that would support a finding that the veteran is 
unemployable.  The veteran's service-connected disability is 
not of such severity as to render him unable to secure or 
follow substantially gainful employment.  

As the preponderance of the evidence is against the veteran's 
TDIU claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability as secondary to 
a service-connected right knee disability is denied. 

Service connection for a back disability as secondary to a 
service-connected right knee disability is denied.  

Entitlement to individual unemployability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


